Oo co YD DH ww SS WH NO —

NM NN NH Bw BD WD RD NR OR a et
eo > KN rh UB BHO UU SUC OlUlUlUCCOCOlUlOOULU OUNCE  CU

 

Case 4:21-cr-00793-SHR-BGM Document 1 Filed 04/21/21 Page 1 of 6

PAUL ANTHONY MARTIN f= i I i 5
Acting United States Attorney See tee fy
District of Arizona

 

DAVID R. ZIPPS 2021 APF
Assistant US. {Attorney VER PRI PH 5: 38

nited States Courthouse CLERK US BISTRICT onine?
405 W. Congress Street, Suite 4800 pisTRigT ar esirooe
Tucson, Arizona 85701 — -
pelephone:, 920-620" 7300

mail: david.zipps@usdoj.gov .
Attorneys for P psu 4-8 CR21-00793 TUC-SHR(BGM)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

United States of America,
INDICTMENT
Plaintiff,
Violations:
VS.
18 U.S.C. § 1343
Frederick J. Stahmer (W ire Fraud)
ounts 1-4
Defendant.
18 U.S.C. ss 981-82
(Forfeiture
THE GRAND JURY CHARGES: eT COSF

At all times material to the Indictment:

l. Frederick J. Stahmer (“Stahmer’”) was a resident of Oro Valley, Arizona.

2. Stahmer was the President and CEO of Frederick Entertainment, Inc., a
concert and music promotion company located Oro Valley, Arizona, that to sought to
finance, produce, market, and promote rock concerts in venues located around the United
States.

Background

3. Stahmer was a musician who had previously been in a band for many years.
Prior to founding Frederick Entertainment, he had decided it was time for him to move
from playing in concerts to producing them, which would allow him to bring music to

fans in another capacity.

 
Oo oO ~1 GO th me WY FB

NM NS NM KB NHN BR BH OB OND OO RSE OSE OO SO ee
eo ~~ DT USB UWwhUDNYlUmrlUDOlUCCOOO DOUG OC POD Slr CU

 

Case 4:21-cr-00793-SHR-BGM Document 1 Filed 04/21/21 Page 2 of 6

4. Stahmer and Frederick Entertainment produced their first concert in Las
Vegas in 2011, which was a small show financed with the help of family. Very early on,
however, Stahmer brought in small investors (investing in the range of $2500) to assist
with financing. At that time, Stahmer had multiple arrangements with investors, from
those investing on a “money in, money out” basis for a particular concert, to those
investing for the long term because Stahmer was trying to build the business.

5. By 2013, Stahmer had had success building the business and was producing
bigger shows. As a result, there was more opportunity to do shows with attendance from
2,000 to 4,000 people, as opposed to 500 to 1,000 people. At this time, Stahmer obtained
new investors who were putting in anywhere from smaller amounts to $30,000 to
$40,000.

6. One method Stahmer used to finance a concert was to sell “equity” in a
particular show to his investors. In exchange for an investor’s agreement to pay a
percentage of the total costs for a concert (e.g., costs for the venue, band, and
advertising), an investor would receive a corresponding percentage of the “equity” in the
concert, which entitled the investor to receive that percentage of the profit generated by
the show. Stahmer often prepared “pro formas” before concerts that contained projected
costs and revenues for upcoming shows, and “profit and loss statements” after concerts
containing the actual results for the shows, documents he used to solicit investors by
explaining what they could expect to make if they invested.

7. In the three years from 2013 to 2016 after Stahmer’s rock concert
promotion business expanded, it did not have a net profit, and the business during that
period was more losing money rather than making money.

The Scheme

8. Beginning at a time unknown to the Grand Jury, but no earlier than in or

about 2013, and continuing to September 2016, in the District of Arizona and elsewhere,

defendant Fredrick J. Stahmer devised and intended to devise a scheme to defraud

United States of America v. Stahmer
Indictment Page 2 of 6

 
oOo fo IT DH UO FF W YN

Nm NH NH KH WY NY KH WR NRO RR RR eh Slr
on HN th SF WH NH YF CO CO wmO HS HR rH OS WHY LY KF SS

 

Case 4:21-cr-00793-SHR-BGM Document 1 Filed 04/21/21 Page 3 of 6

investors in his rock concerts and rock concert promotion business, to obtain, hold, and
apply money and property by means of materially false and fraudulent pretenses,
representations and promises, and to conceal from his investors and vendors the true state
of the financial health of his company and the use of their funds.
Manner and Means

9.  Stahmer orchestrated his scheme through several means and methods,
which included making misrepresentations about his business model and misrepresenting
and concealing the results of his operations. Stahmer sold multiple investors equity
interests in the concerts he was promoting, which were investments specific to a
particular concert and which entitled the investor to repayment of the investment together
with a share of the profit from the concert (known as a “dividend”). Despite taking this
money based on the representation that it would be used for a specific show, Stahmer
often used the investments he received for multiple other purposes, including paying off
investors from prior shows and using the monies to pay expenses associated with
concerts other than the ones for which the money was invested.

10. Even though Stahmer’s business was not making money in the period from
2013 to 2016, Stahmer claimed to existing and potential investors that both his business
and his concerts were profitable. To this end, he generated multiple profit and loss
statements that either overstated profits or understated losses to induce new investors to
participate or to conceal from existing investors the true state of their investments. By
doing so, Stahmer was able to obtain monies that he would not have otherwise received,
and to avoid making disbursements of profits that he not actually made. Stahmer also
encouraged existing investors to “roll over” their investments from one concert to
another, a technique that allowed him to conceal his scheme by leading investors to
believe that nonexistent profits they had made from a past concert would be invested in a
future one, thereby concealing from investors that Stahmer did not have the profits he

told investors they had made.

United States of America v. Stahmer
Indictment Page 3 of 6

 
Oo fof SN DN Ww FE WH VN

NM BH WH NH NH BR NO BRD ORDO Oe RR OO SS OO SSO
oOo ~~) DN Oo US UWHOLUDNLUlCUrE ll hUCOlUlUCCOCOUlUCUCUCOUlUlU DOCU ROU NOE | lc

 

Case 4:21-cr-00793-SHR-BGM Document 1 Filed 04/21/21 Page 4 of 6

11. Stahmer also oversold or overissued the available equity in multiple
concerts. As noted above, purchasing equity in a concert was a mechanism by which an
investor covered a percentage of the costs of a concert in exchange for a corresponding
share of the profits. Because investors could not receive more than 100% of the profits
from a concert, the sale or issuance of equity to multiple investors that obligated Stahmer
to pay more than 100% of the profits obligated him to pay out profits that he knew he
could not make.

12. Stahmer also made false representations about when he would return
investor money and the profits that investors would make or had allegedly made, thereby
allowing him to obtain money he would not have otherwise have received and to conceal
the fraud in which he was engaged. In at least one instance, Stahmer assured an investor
that his $80,000 investment would remain 100% intact, after previously confirming that
the money would only be tied up for six weeks with a 20-30% return. Stahmer also
obtained a $35,000 loan from this individual by representing that the money would be
repaid in a week. None of the monies were returned as promised, and after forwarding
these monies to Stahmer, this individual did not hear from Stahmer again.

13. During the time period material to this Indictment, Stahmer caused losses to

victims totaling more than $1 million.

Wire Fraud
18 U.S.C. § 1343
(Counts 1-4)

14. Onorabout each of the dates set forth below, in the District of Arizona and
elsewhere, for the purpose of executing the scheme described above, defendant Frederick
J. Stahmer caused to be transmitted by means of wire communication in interstate
commerce the signals and sounds described below for each count, each transmission

constituting a separate count:

f/f

United States of America v. Stahmer
Indictment Page 4 of 6

 
Oo coco SJ DB A SF WH WN

NM NM NY NY NY KN KH KN NH Be SS Se oO eS eS S| hl Sl
ao 4 KN UR UY OUND hlU OSU lUmOCUCUTNaGAS OD Ps dS OR CC

 

Case 4:21-cr-00793-SHR-BGM Document 1 Filed 04/21/21 Page 5 of 6

Count Date Type of Transmission

1 May 4, 2016 $25,000 wire transfer from Old Union
Bank to the Chase Bank account of
Frederick Entertainment, Inc. on behalf of
Victim 1.

2 June 2, 2016 $50,000 wire transfer from Old Union
Bank to the Chase Bank account of
Frederick Entertainment, Inc. on behalf of
Victim 1.

3 August 24, 2016 $80,000 wire transfer from Old Hickory
Credit Union to the Wells Fargo bank
account of Frederick Entertainment, Inc. on
behalf of Victim 2.

4 September 9,2016 $35,000 wire transfer from Old Hickory
Credit Union to the Wells Fargo bank

account of Frederick Entertainment, Inc. on
behalf of Victim 2.

All in violation of Title 18, United States Code, Sections 1343.
FORFEITURE ALLEGATION

Upon conviction of the offenses alleged in this Indictment, the defendant, Frederick
J. Stahmer, shall forfeit to the United States of America, pursuant to:

1) Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States
Code, Section 2461(c), any property, real or personal, which constitutes or is derived from
proceeds traceable to offenses of Title 18, United States Code, Sections 1343 and 2; and

2) A sum of money equal to the amount of proceeds obtained as a result of the
offenses. |

If any of the property described above, as a result of any act or omission of the
defendant: a) cannot be located upon the exercise of due diligence; b) has been transferred
or sold to, or deposited with, a third party; c) has been placed beyond the jurisdiction of
the court; d) has been substantially diminished in value; or e) has been commingled with
other property which cannot be divided without difficulty, it is the intent of the United
States, pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title

United States of America v. Stahmer
indictment Page 5 of 6

 
oO oo ~ HR Ww BP WH WO —

BO BO BD BO BD BD BD OB OB OS SS i eS eS eS eee
oo s DH tH S&S Ww BK OD Ce eo SOO tll Uh UL UUlULre lhl CUD

 

Case 4:21-cr-00793-SHR-BGM Document 1 Filed 04/21/21 Page 6 of 6

18, United States Code, Section 982(b)(1), and Title 28, United States Code, Section
2461(c), to seek forfeiture of any other property of said defendants up to the value of the
above forfeitable property, including, but not limited to, all property, both real and
personal, owned by the defendants.

All in violation of Title 18, United States Code, Sections 981(a)(1)(C); Title 28,
United States Code, Section 2461(c); and Rule 32.2(a), Federal Rules of Criminal

 

Procedure.
A TRUE BILL
/S/
FOREPERSON OF THE GRAND JURY
Dated: April 21, 2021
PAUL ANTHONY MARTIN
Acting United States Attorney
District of Arizona REDACTED FoR
/S/ PUBLIC DISCLOSURE

DAVID R, ZIPPS
Assistant U.S. Attorney

United States of America vy. Stahmer
Indictment Page 6 of 6

 
